Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 1 of 18 PageID #: 1



  DAVID D. LIN (DL-3666)
  JUSTIN MERCER (JM-4514)
  LEWIS & LIN, LLC
  81 Prospect Street, Suite 8001
  Brooklyn, NY 11201
  David@iLawco.com
  Justin@iLawco.com

  Telephone: (718) 243-9323
  Facsimile: (718) 243-9326

  Attorneys for Plaintiff
  David Michael Maas

                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

  DAVID MICHAEL MAAS,

                            Plaintiff,                  Case No.: 19-cv-3527

         v.                                             COMPLAINT FOR
                                                        CYBERSQUATTING;
  MAGICAL NIGHTS, INC., MICHAEL                         TRADEMARK INFRINGEMENT;
                                                        UNFAIR COMPETITION and
  CHAUT, WILL RANDALL and ANDREW
  OKERSON,                                              CONVERSION

                            Defendants.


         Plaintiff David Michael Maas (“Maas”), for his complaint for damages and injunctive

  relief against Magical Nights Inc. d/b/a “Monday Night Magic” (“MNI”), Michael Chaut

  (“Chaut”), Will Randall (“Randall”) and Andrew Okerson (“Okerson,” and collectively with

  MNI, Chaut, and Randall “Defendants”) alleges as follows:

                                          NATURE OF CASE

         1.      This is an action for preliminary and permanent injunctive relief and recovery

  of damages arising from acts of trademark infringement, cybersquatting, unfair competition,

  conversion, trespass to chattels, and deceptive business practices under NY GBL § 349, in
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 2 of 18 PageID #: 2



  connection with, inter alia, Defendants’ scheme to hijack Plaintiff’s domain names and steal

  Plaintiff’s customers.

          2.       Plaintiff David Maas is one-half of the world-renown entertainment duo with

  his wife, Dania, named “David & Dania” a/k/a “QuickChange” a/k/a “CostumeChange.com”.

  David & Dania are a mesmerizing fast, clothing change act established in 1996 and that has

  dazzled audiences with magical performances all over the world, including New York, for

  decades. As a part of Plaintiff’s business and act, he maintains websites to promote their

  services and brand, notably, <costumechange.com> and <entertainmentathalf.com> (the

  “Subject Domain Names”). Their professional lives and business (including critical email

  addresses resolving at the Subject Domain Names) have been connected two these domain

  names for 26 and 16 years, respectively.

          3.       This action is simple: Defendants have no basis to convert and use Plaintiff’s

  domain names—that he has held for over 25 years—for their own benefit and to promote

  competing business, and thus the domain names should be returned to him immediately.

                                              PARTIES

          4.       Plaintiff Maas (“Plaintiff”) an individual domiciled in the State of Florida.

          5.       Upon information and belief, Defendant Magical Nights Inc. d/b/a “Monday

  Night Magic” is a corporation organized and existing under the laws of the State of New

  York, with a principal place of business and office at 70-20 108th Street, Suite 2N, Forest

  Hills, New York 11375, and that transacts business in the State of New York and within this

  judicial district.




                                                     2
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 3 of 18 PageID #: 3



            6.    Upon information and belief, Defendant Chaut is an individual domiciled in

  the State of New York, residing at 70-20 108th Street, Suite 2N, Forest Hills, New York

  11375 and is the principal and CEO of MNI.

            7.    Upon information and belief, Defendant Randall is an individual domiciled in

  the State of New York, with a place of employment at 70-20 108th Street, Suite 2N, Forest

  Hills, New York 11375 and is the principal agent of MNI responsible for the conduct alleged

  herein.

            8.    Upon information and belief, Chaut and Randall have an ownership interest

  in, operate and/or manage the business of the corporate defendant MNI.

            9.    Upon information and belief, there exists, and at all times herein mentioned

  there existed, a unity of interest between and among defendants MNI, Chaut and Randall vis-

  à-vis the ownership, operation and/or management of MNI.

            10.   Upon information and belief, MNI is so dominated and controlled by Chaut

  and Randall such that defendants MNI on the one hand, and Chaut and/or Randall, on the

  other, may be considered interchangeable with one another.

            11.   Upon information and belief, Defendant Okerson is an individual domiciled in

  the State of Indiana, residing at 211 N. Merrill Street, Fortville, Indiana 46040.

            12.   At all times material to this action, each of Defendants was the agent, servant,

  employee, partner, alter ego, subsidiary, or joint venture of the other Defendant, and the acts

  of each Defendant were in the scope of such relationship; in doing the acts and failing to act

  as alleged in this Complaint, each of the Defendants acted with the knowledge, permission,

  and the consent of the other Defendant; and each Defendant aided and abetted the other

  Defendant in the acts of omissions alleged in this Complaint.



                                                    3
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 4 of 18 PageID #: 4



                                  JURISDICTION AND VENUE

          13.      This Court has jurisdiction over the subject matter of this action pursuant to

  the Lanham Act, 15 U.S.C. § 1051 et seq. and the laws of the State of New York. This Court

  has subject matter jurisdiction, inter alia, pursuant to 28 U.S.C. §§ 1331, 1338, and 1367 et

  seq.

          14.      This Court has personal jurisdiction over all Defendants because, upon

  information and belief, they reside in and/or regularly do business in this judicial district and

  a substantial part of the events or omissions giving rise to the claims herein occurred in this

  judicial district.

          15.      Specifically, and as set forth more fully below, the Court has personal

  jurisdiction over Defendant Okerson pursuant to N.Y. CPLR § 302(a)(1) and (2), insofar as

  he committed tortious acts both within and without the State of New York, by wrongfully

  and unlawfully withholding Plaintiff’s domain names and aiding and abetting the New York

  resident defendants’ tortious acts described herein, and when he did, or should have expected

  those acts to have consequences in the State of New York. Further, upon information and

  belief, Okerson derives substantial revenue from interstate commerce in the course of his

  own acts and conduct, as well as with respect to the injury caused by his theft and conversion

  (described below) to personal property and/or chattels located in New York.

          16.      Venue in this judicial district is proper under 28 U.S.C. § 1391 in that at least

  two of the Defendants reside in and/or conduct substantial business in this judicial district

  and a substantial part of the events or omissions giving rise to the claims herein occurred in

  this judicial district.




                                                     4
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 5 of 18 PageID #: 5



                             FACTS RELEVANT TO ALL CLAIMS

  A.    David and Dania’s Business and Goodwill and Plaintiff’s Establishment of
  CostumeChange.com and EntertainmentAtHalf.com

         17.     Plaintiff David Maas is one half of the duo “David & Dania”, named after

  Plaintiff “David” and his wife, “Dania” Kaseeva, veteran entertainers and seasoned circus

  performers.

         18.     Plaintiff’s “David & Dania – Quick Change” act consists of performing a

  quick, costume change act in which the couple both change costumes or outfits very quickly,

  seemingly through magic. David and Dania have perfected a century-old tradition of quick-

  change acts and introduced a truly magical transformation. David and Dania’s act is not

  entirely body transformations. Magic is still intertwined into the quick-change theme.

         19.     David and Dania debuted their newly-created act in 1996, and have been

  billed as “QuickChange” and “CostumeChange” for decades.

         20.     And the perfect visual illusion does not come cheap. Plaintiff has spent

  hundreds of thousands of dollars in costumes, materials, designers, airfares, and music

  editing to get the David and Dania act together and as much on promoting the trademarks

  associated with the act.

         21.     David and Dania have appeared on dozens of televisions shows, like

  “America’s Got Talent,” the “Oprah Winfrey Show”

         22.     On or around late 2003, Plaintiff registered the <CostumeChange.com>

  domain name (the “<CostumeChange.com> Domain Name”) in connection with the

  marketing and promotion of Plaintiff’s David & Dania/QuickChange entertainment services.




                                                  5
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 6 of 18 PageID #: 6



         23.     Until the events described below, Plaintiff operated the website located at the

  <CostumeChange.com> Domain Name (the “<CostumeChange.com> Site”) which receives

  hundreds of thousands of visits annually.

         24.     Indeed, when you type “CostumeChange” into a Google search, Plaintiff’s

  <CostumeChange.com> Site is the very first result, while Plaintiff’s same site also ranks

  fourth in Google searches for “Costume Change.”

         25.     Plaintiff also purchases online and print advertising to drive consumers to the

  <CostumeChange.com> Site.

         26.     On or around 2013, as Plaintiff’s reputation for captivating halftime

  performances at sporting events exploded, Plaintiff registered the

  <EntertainmentAtHalf.com> domain name (the “<EntertainmentAtHalf.com> Domain

  Name,” and collectively with the <CostumeChange.com> Domain Name, the “Subject

  Domain Names”) in connection the marketing and promotion of Plaintiff’s David &

  Dania/QuickChange entertainment services.

         27.     Until the events described below, Plaintiff operated the website located at the

  “<EntertainmentAtHalf.com> Domain Name (the “<EntertainmentAtHalf.com> Site,” and

  collectively with the <CostumeChange.com> Site, “Plaintiff’s Websites”) which receives

  hundreds of thousands of visits annually.

  B.     David and Dania’s Trademarks

         28.     At all times relevant herein, Plaintiff consistently and extensively used the

  phrases “COSTUME CHANGE” and “ENTERTAINMENTATHALF.COM” in commerce as

  a designator of origin for its high quality services.




                                                     6
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 7 of 18 PageID #: 7



         29.     Plaintiff is the beneficial owner of trademarks and service marks COSTUME

  CHANGE and ENTERTAINMENTATHALF.COM and has used same in commerce since as

  early as 2003 and 2013, respectively.

         30.     Plaintiff uses the COSTUME CHANGE and

  ENTERTAINMENTATHALF.COM marks source identifiers in conjunction with his world-

  renown entertainment services. As a result, Plaintiff established a reputation and goodwill in

  his trademarks. The marks are unique, distinctive and have acquired distinctiveness through its

  association with Plaintiff’s business and various services sold throughout the world.

         31.     Plaintiff has devoted substantial time, effort and money in creating awareness

  and promoting the COSTUME CHANGE and ENTERTAINMENTATHALF.COM marks and

  as a result the COSTUME CHANGE and ENTERTAINMENTATHALF.COM marks has

  gained widespread recognition in the field of entertainment services, including halftime

  performances, like Plaintiff’s David & Dania™- QuickChange™ performance.

         32.     At all relevant times, Plaintiff owned, operated, and maintained all the assets,

  rights and title to David & Dania™- QuickChange™ business and the Subject Domain

  Names.

         33.     Plaintiff has not licensed Defendants to use the COSTUME CHANGE and

  ENTERTAINMENTATHALF.COM Marks.

         34.     Plaintiff owns significant and protectable common law rights to the COSTUME

  CHANGE and ENTERTAINMENTATHALF.COM Marks and name acquired through

  continuous, exclusive and extensive use in commerce, and use of the Subject Domain Names

  for over 26 years.

         35.     The Subject Domain Names are vital to client retention and acquisition.



                                                   7
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 8 of 18 PageID #: 8



         36.     Furthermore, client referrals, business networking, word-of-mouth

  testimonials—coupled with Plaintiff’s own blood, sweat and tears—have also generated

  considerable interest in Plaintiff’s services and the COSTUME CHANGE and

  ENTERTAINMENTATHALF.COM Sites.

  C.     Defendants’ Competing Business and Trademark Infringement

         37.     Upon information and belief, Defendants MNI, its founder Chaut, and its

  business manager Randall operate a competing magic, entertainment act in New York.

         38.     In or around late 2017, Chaut and Randall gained access to Plaintiff’s domain

  names through false pretenses regarding their acumen to book gigs for Plaintiff’s David &

  Dania/Costume Change act, claiming it would be more economical for Plaintiff to transfer

  the Subject Domain Names to their MNI GoDaddy account.

         39.     Defendant Okerson is Chaut’s and Randall’s accomplice and a web designer,

  who, upon information and belief, maintains exclusive access to MNI’s GoDaddy accounts

  and passwords.

         40.       When Plaintiff desired to part ways with Chaut and Randall, and demanded

  return of his domain names and emails, Defendants went rogue by hijacking the “Contact

  Us” page on Plaintiff’s <costumechange.com> website to put a picture of Chaut and

  identifying MNI (where Randall is the business manager) as the sole contact for Plaintiff’s

  business.

         41.     Then, Defendants turned to extortionate threats, refusing to return Plaintiff’s

  domain names without thousands of dollar in ransom.

         42.     Defendants have used Subject Domain Names with the bad faith intent to

  profit from said use.



                                                   8
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 9 of 18 PageID #: 9



          43.     Plaintiff did not authorize Defendants to use the Subject Domain Name

  bearing Plaintiff’s business name, the COSTUME CHANGE Mark or the

  ENTERTAINMENTATHALF.COM Mark.

          44.     Defendants have never been known by the names COSTUME CHANGE or

  ENTERTAINMENTATHALF.COM.

          45.     Defendants have not made any legitimate noncommercial or fair use of the

  Subject Domain Names.

          46.     At the time that Defendants traffic and used the Subject Domain Names,

  Defendants MNI, Chaut and Randall were competitors of Plaintiff’s, and were fully aware of

  Plaintiff’s business and Marks.

          47.     The goods and services offered by Defendants MNI, Chaut and Randall are

  highly similar to and directly competitive with the goods and services provided by Plaintiff

  under the COSTUME CHANGE and ENTERTAINMENTATHALF.COM Marks.

          48.     Plaintiff has no association, affiliation, sponsorship or any connection to

  Defendants with regarded to the Subject Domain Names.

          49.     On or about May 22, 2019, Plaintiff sent a cease and desist letter to Defendants

  demanding that they stop using the Subject Domain Names and to immediately transfer them

  back to Plaintiff.

          50.     In response, Defendants MNI, Chaut and Randall demanded $75,000 from

  Plaintiff to return the Subject Domain Names to Plaintiff—far in excess of any amount

  Defendants may have incurred in maintaining the registration of the Subject Domain Names.

          51.     Despite notice from Plaintiff, Defendants continue to use the Subject Domain

  Names to redirect users to their a website with unauthorized content promoting Defendants’



                                                     9
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 10 of 18 PageID #: 10



   “Monday Night Magic” business thereon, and thus use the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks in connection with the promotion of entertainment

   in direct competition with Plaintiff.

            52.    On June 13, 2019, Defendants escalated their extortionate threats by stating that

   they “will be taking the [<costumechange.com>] website down at 5 PM tomorrow (Friday)

   [June 14, 2019] while changes are made [to convert for Defendants’ own competing use].”

            53.    Plaintiff has been and continues to be damaged by Defendants’ use of the

   Subject Domain Names and the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks.

                               FIRST CLAIM FOR RELIEF
        Violation of Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)

            54.    Plaintiff realleges and incorporates by reference Paragraphs 1 through 53 as

   though fully set forth herein.

            55.    Plaintiff is informed and believes, and on that basis alleges, that Defendants

   trafficked in and are using the Subject Domain Names with the bad faith intent to profit off

   of Plaintiff and Plaintiff’s COSTUME CHANGE and ENTERTAINMENTATHALF.COM

   Marks.

            56.    Defendants MNI, Chaut and Randall were competitors of Plaintiff’s at the

   time that Plaintiff registered the Subject Domain Names and were well aware of Plaintiff’s

   trademark rights.

            57.    In fact, Chaut’s LinkedIn profile states “www.CostumeChange.com” and

   “Costume Change is synonymous with David & Dania, the foremost Quick Change artists in

   the world.”




                                                    10
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 11 of 18 PageID #: 11



           58.     Further, in Chaut’s LinkedIn profile, he states that

   “www.EntertainmentAtHalf.com” and “Entertainment At Half offers the best entertainment

   in all of sports.”

           59.     Users who type the Subject Domain Names into their Web browsers are

   directed to Websites that Defendants have hijacked, without authorization, to display images

   of Chaut and references to MNI’s competing business. Using a domain name that is contains

   a competitor’s trademark to redirect users to a hijacked-Website promoting your own

   services is quintessential bad faith.

           60.     Defendants have also engaged in bad faith by attempting to ransom Plaintiff’s

   Subject Domain Names for thousands of dollars—when they paid nothing for them, and have

   no right to them.

           61.     The aforesaid actions constitute cybersquatting, in violation of Section 43(d)

   of the Lanham Act, 15 U.S.C. § 1125(d).

           62.     The unauthorized use of the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks as domain names has caused, and unless and

   until enjoined will continue to cause, irreparable injury to the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks and the good will associated with same. An

   award of monetary damages alone cannot fully compensate Plaintiff for his injuries and

   therefore it lacks an adequate remedy at law.

           63.     By reason of Defendants’ acts alleged herein, Plaintiff is entitled to recover

   profits, actual damages, and the costs of the action, or statutory damages under 15 U.S.C. §

   1117, on election by Plaintiff, in the amount of One Hundred Thousand Dollars ($100,000)

   for each domain name.



                                                    11
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 12 of 18 PageID #: 12



           64.     The foregoing acts have been, and continue to be, deliberate, willful and

   wanton, making this an “exceptional” case within the meaning of 15 U.S.C. § 1117.

           65.     Plaintiff has incurred costs, including without limitation, attorneys’ fees and

   court costs, in seeking to retrieve the Subject Domain Names.

                              SECOND CLAIM FOR RELIEF
         False Designations Of Origin, False Descriptions And False Representations
                             In Violation of 15 U.S.C. § 1125(a)

           66.     Plaintiff repeats and incorporates herein by reference each and every one of

   the allegations contained in paragraphs 1 through 51, with the same force and effect as if set

   forth in detail herein again.

           67.     The COSTUME CHANGE and ENTERTAINMENTATHALF.COM Marks

   serve to identify the services offered by Plaintiff. Accordingly, services offered in

   connection with the Marks are regarded by the public as being sponsored by, approved by,

   authorized by, associated with and/or affiliated with Plaintiff.

           68.     Defendants’ wrongful conversion of the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks as domain names has caused confusion or

   mistake among the public as to the true origin, source, sponsorship, approval, authorization,

   association or affiliation of Defendants’ services, all to Defendants’ profit and Plaintiff’s

   damage.

           69.     Defendants’ aforesaid use of the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks as domain names constitutes use of false

   designations of origin, false descriptions and false representations in interstate commerce in

   violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), as a result of which Plaintiff

   will continue to be irreparably injured unless and until ’s conduct is enjoined by this Court.



                                                    12
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 13 of 18 PageID #: 13



           70.      The foregoing acts of trademark infringement have been, and continue to be,

   deliberate, willful and wanton, making this an “exceptional” case within the meaning of 15

   U.S.C. § 1117.

                                 THIRD CLAIM FOR RELIEF
                              Common Law Trademark Infringement

           71.      Plaintiff repeats and incorporates herein by reference each and every one of

   the allegations contained in paragraphs 1 through 51, with the same force and effect as if set

   forth in detail herein again.

           72.      Plaintiff, by virtue of its prior adoption and use in interstate commerce of the

   COSTUME CHANGE and ENTERTAINMENTATHALF.COM Marks, in this judicial

   district and elsewhere, has acquired, established and owns valuable common law rights in the

   COSTUME CHANGE and ENTERTAINMENTATHALF.COM Marks.

           73.      Defendants’ use of the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks as domains in the Subject Domain Names

   constitutes copying and imitation by Defendants of the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks, falsely designates the origin of Defendants’

   services, is likely to cause confusion, mistake or deception and therefore, infringes Plaintiff’s

   common law rights in the COSTUME CHANGE and ENTERTAINMENTATHALF.COM

   Marks, in violation of the common law of New York.

           74.      Defendants’ wrongful actions were willful and intentional.

           75.      Defendants’ actions complained of herein, unless enjoined by this Court, will

   (1) result in the likelihood of confusion, mistake and deception by the public concerning the

   source or origin of services offered by Defendants, and (2) produce attendant irreparable

   injury and damage to Plaintiff and his business reputation.


                                                     13
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 14 of 18 PageID #: 14



                                   FOURTH CLAIM FOR RELIEF
                                   Common Law Unfair Competition

           76.     Plaintiff repeats and incorporates herein by reference each and every one of

   the allegations contained in paragraphs 1 through 51, with the same force and effect as if set

   forth in detail herein again.

           77.     By virtue of Plaintiff’s prior use of the distinctive COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks in interstate commerce throughout the country,

   the Marks have come to be associated exclusively with Plaintiff and its distinctive

   COSTUME CHANGE and ENTERTAINMENTATHALF.COM Marks.

           78.     Defendants’ wrongful conversion and unauthorized use in interstate

   commerce of the COSTUME CHANGE and ENTERTAINMENTATHALF.COM Marks as

   domain names directly competes with Plaintiff’s services, especially given that the

   COSTUME CHANGE and ENTERTAINMENTATHALF.COM Marks continues to appear

   in the domain name portion of a user’s address bar regardless of what links a user selects, is

   likely to cause consumer confusion as to the source or sponsorship of Defendants’ services.

           79.     Upon information and belief, Defendants have used the COSTUME

   CHANGE and ENTERTAINMENTATHALF.COM Marks in the manner identified herein

   with the intent of trading unlawfully upon Plaintiff’s established goodwill in that mark.

   Defendants’ actions, therefore, constituted unfair competition with Plaintiff, in violation of

   the common law of New York, and their actions have irreparably injured and will continue to

   irreparably injure Plaintiff unless and until such conduct is enjoined temporarily,

   preliminarily and thereafter permanently by this Court.

                                    FIFTH CLAIM FOR RELIEF
                                           Conversion



                                                    14
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 15 of 18 PageID #: 15



           80.     Plaintiff repeats and incorporates herein by reference each and every one of

   the allegations contained in paragraphs 1 through 51, with the same force and effect as if set

   forth in detail herein again.

           81.     Defendants have committed the act of wrongful dominion over and wrongful

   control and retention of Plaintiff’s assets belonging to Plaintiff and to the detriment of

   Plaintiff. Defendants possess no right, title, or interest in the Plaintiff assets, including

   Plaintiff’s Subject Domain Names.

           82.     As a result of Defendants’ willful and wrongful acts set forth above, Plaintiff

   has been damaged.




                               SIXTH CLAIM FOR RELIEF
             Unfair and Deceptive Trade Practices in Violation of N.Y. GBL § 349

           83.     Plaintiff realleges and incorporates by reference Paragraphs 1 through 51 as

   though fully set forth herein.

           84.     Defendants’ unauthorized use of the COSTUME CHANGE and

   ENTERTAINMENTATHALF.COM Marks in advertising constitutes deceptive practices

   through Defendants’ appropriation for its own use of the name, brand, trademark, reputation,

   and goodwill of Plaintiff in violation of N.Y. Gen. Bus. Law § 349.

           85.     The aforesaid acts by Defendants have caused and, unless enjoined, will

   continue to cause, immediate and irreparable injury to Plaintiff’s business, goodwill and

   reputation.

           86.     These acts and others stated above entitle Plaintiff to the recovery of



                                                     15
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 16 of 18 PageID #: 16



   compensatory and punitive damages.



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests the Court enter a judgment in its favor and against

   Defendants, granting, as follows:

   a. That Defendants and all persons acting in concert be preliminarily and permanently

      enjoined from using the Subject Domain Names and be ordered to ﬁle with the Court and

      serve on Plaintiff within thirty (30) days after the service on Defendants of such

      injunction, or such shorter or extended period as the Court may direct, a report in writing

      under oath setting forth in detail the manner in which Defendants have complied with the

      injunction;

   b. That Defendants, and their respective domain name registrar, and/or domain name

      registry, be ordered to transfer the Subject Domain Names to Plaintiff pursuant to 15

      U.S.C. § 1125(d);

   c. That Plaintiff recovers from Defendants all damages sustained pursuant to 15 U.S.C. §

      1125(d) and/or 15 U.S.C. § 1125(a);

   d. That Defendants be ordered to pay Plaintiff all damages sustained, reasonable costs,

      expenses, and attorneys’ fees in prosecuting this action, pursuant to 15 U.S.C. 1117;

   e. That Defendants be ordered to relinquish control over any websites, webpages, web

      hosting, social media and/or email accounts which include, are associated with, or similar

      to Plaintiff’s trademarks;

   f. An Order directing Defendants to engage in appropriate and commensurate corrective

      advertising;



                                                  16
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 17 of 18 PageID #: 17



   g. A Temporary, Preliminary and Permanent Injunction enjoining and restraining

      Defendants and their respective agents, servants, employees, successors and assigns, and

      all other persons acting in concert with or in conspiracy with or affiliated with

      Defendants, from using Plaintiff’s trademark or any designation confusing similar

      thereto;

   h. Actual damages in an amount to be determined at trial, but in no event less than

      $4,000,000, due to common law unfair competition;

   i. An Order requiring a disgorgement of profits from Defendants to Plaintiff for all claims

      so applicable;

   j. Exemplary or punitive damages in an amount appropriate to punish Defendants and to

      make an example of Defendants to the community;

   k. That Plaintiff be awarded pre- and post-judgment interest to the maximum extent allowed

      by law;

   l. An Order awarding attorneys’ fees, costs and expenses incurred in connection with this

      action to Plaintiff; and

   m. Such other and further relief as the Court may deem just and proper.



                                         JURY DEMAND

          Plaintiff demands a trial by jury of all issues so trial pursuant to Rule 38 of the

   Federal Rules of Civil Procedure.




                                                    17
Case 1:19-cv-03527-WFK-ST Document 1 Filed 06/14/19 Page 18 of 18 PageID #: 18



   Dated: Brooklyn, New York
          June 14, 2019


                                              LEWIS & LIN, LLC

                                              By: _/s/ David D. Lin___________
                                              David D. Lin (DL-3666)
                                              Justin Mercer (JM-4514)

                                              81 Prospect Street, Suite 8001
                                              Brooklyn, NY 11201
                                              Tel: (718) 243-9323
                                              Fax: (718) 243-9326
                                              david@iLawco.com
                                              justin@iLawco.com

                                              Attorneys for Plaintiff




                                         18
